                                United States District Court
                                  District of New Jersey

                                      March 29, 2019


         LETTER-ORDER ORIGINAL FILED WITH THE CLERK OF COURT

       Re: M.D. Sidney Rabinowitz v. United Healthcare Insurance Company
       Civil No. 19-6228 (JMV)


Dear Counsel,

       Our records indicate that a proof of service has been filed in this civil action and that the

time for defendant(s) to answer has expired. You are hereby directed to move this civil action,

by requesting that a default and default judgment be entered or submitting an extension to

answer out of time, within twenty (20) days from the date hereof. Should you fail to do so, this

action shall be listed for dismissal on April 19, 2019.



       SO ORDERED


                                                /s/ John Michael Vazquez
                                               JOHN MICHEAL VAZQUEZ, U.S.D.J.
